May 22, 2009


Ms. Debra Janece McComas
Haynes & Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, TX 75219


Honorable Gloria A. Saldana
224th District Court Judge, Bexar County
100 Dolorosa St., Ste. 400
San Antonio, TX 78205-3028
Honorable  Lori  Massey
Bexar County Courthouse
100 Dolorosa Street,  #401
San Antonio, TX 78205-3028


Mr. Joe Kendall
Kendall Law Group
3232 McKinney St., Suite 700
Dallas, TX 75204

RE:   Case Number:  07-0581
      Court of Appeals Number:  04-07-00359-CV
      Trial Court Number:  2005-CI-19934

Style:      IN RE  HAROLD R. SCHMITZ, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in  the  above-referenced  cause.   (Chief  Justice  Jefferson  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Keith E. Hottle    |
|   |Mr.  Randall  J.  Baron|
|   |                       |
|   |Mr. David T.           |
|   |Wissbroecker           |
|   |Mr. Kevin  K.  Green   |